 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   HOLLY A. VANCE
     Assistant United States Attorney
 3   400 S. Virginia Street, Suite 900
     Reno, NV 89501
 4   (775) 784-5438
     holly.a.vance@usdoj.gov
 5
     Attorneys for Chris Pilkerton
 6

 7                                   UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9   MICHAEL J. WELLS,                                   Case No. 3:19-cv-00407-MMD-CLB

10                         Plaintiff,

11          v.                                           STIPULATION FOR EXTENSION OF
                                                         TIME TO ANSWER COMPLAINT
12   CHRIS PILKERTON, in his official capacity
     as the Administrator of the U.S. SMALL              First Request
13   BUSINESS ADMINISTRATION, et al.,

14                         Defendants.

15

16           COME NOW Plaintiff Michael J. Wells (“Plaintiff”) and Defendant Chris Pilkerton, in

17   his capacity as Administrator of the United States Small Business Administration (“Defendant”),

18   by and through their undersigned counsel, and hereby stipulate and agree that Defendant may

19   have up to and including April 29, 2020 to answer Plaintiff’s complaint.

20          Defendant’s answer is currently due on March 30, 2020. Additional time is needed,

21   however, because certain agency records related to the case are currently unavailable due to a

22   person’s having tested positive to the coronavirus at the agency where the records are located.

23   An extension would allow the agency an opportunity to retrieve those records for defense

24   counsel’s review in drafting an answer. Plaintiff’s counsel has advised that he does not object to

                                                     1
 1   this extension request. Accordingly, it is hereby proposed, and requested, that Defendant have

 2   up to and including April 29, 2020 to answer the complaint.

 3          This is Defendant’s first request for an extension of time. This extension request is made

 4   in good faith and not for the purpose of delay.

 5   DATED: March 30th, 2020.

     Respectfully submitted,
 6
     NICHOLAS A. TRUTANICH                             ERICKSON, THORPE & SWAINSTON, LTD.
 7
     United States Attorney
 8
     /s/ Holly A. Vance                                 /s/ John C. Boyden
 9   HOLLY A. VANCE                                    JOHN C. BOYDEN, Esq.
     Assistant United States Attorney                  PAUL M. BERTONE, Esq.
10   Attorneys for Defendant                           Attorneys for Plaintiff

11

12

13   IT IS SO ORDERED:

14
     Dated: March 31, 2020.
15                                                         United States Magistrate Judge

16

17

18

19

20

21

22

23

24

                                                       2
